Citation Nr: 1037280	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from October 3, 2000 to 
September 14, 2001, and he had 10 years, 6 months, and 27 days of 
active service prior to October 3, 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.                   

In the Veteran's substantive appeal, dated in July 2007, the 
Veteran requested a hearing at the RO before a Member of the 
Board (Travel Board hearing). Subsequently, in July 2007, a 
Travel Board hearing was conducted at the RO in Salt Lake City, 
Utah, before a Veterans Law Judge.  In November 2008, the Board 
remanded this case for additional development.

In a letter, dated in July 2010, the Board notified the Veteran 
that the Veterans Law Judge who had conducted his July 2007 
Travel Board hearing was no longer employed by the Board.  The 
Veteran was offered the opportunity to have another hearing.  
Later that month, the Veteran informed the Board that he did not 
desire another hearing.


FINDINGS OF FACT

1.  Prior to January 26, 2009, the Veteran's posttraumatic stress 
disorder (PTSD) was not shown to be productive of occupational 
and social impairment with reduced reliability and productivity.   

2.  From January 26, 2009, to the present, the Veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, including work, family relations, and 
mood, due to such symptoms as flattened affect, depression, 
flashbacks, anxiety, hypervigilance, anger, unprovoked 
irritability, an exaggerated startle response, passive suicidal 
ideations, social isolation, concentration and memory problems, 
and sleep difficulties, including nightmares; the Veteran's PTSD 
is not manifested by total social or industrial impairment.           


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating 
in excess of 30 percent for PTSD prior to January 26, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411.     

2.  The criteria for entitlement to an initial disability rating 
of 70 percent, but no higher, for PTSD, for the period from 
January 26, 2009, to the present, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2006 
and December 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
March 2006 and December 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield 
I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 and December 2008 letters informed him 
about how VA determines effective dates and disability ratings, 
as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March 2006, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in December 2008.  Despite any timing deficiency, the Board finds 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for 
entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to January 26, 2009, and that the evidence 
supports a grant of a staged disability rating of 70 percent for 
PTSD on and after January 26, 2009, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        





Duty to Assist


VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in June 2006 and March 2010, which were 
thorough in nature and adequate for purposes of deciding the 
claim on appeal.  In addition, the Veteran also submitted a 
private medical statement from D.M., M.D., dated on January 26, 
2009, in support of his claim.  Thus, the Board finds that the 
medical evidence of record is sufficient to resolve the claim for 
an initial evaluation in excess of 30 percent for PTSD; VA has no 
further duty to provide an examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2009).     

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service records show that he had active military 
service from October 3, 2000 to September 14, 2001, and he had 10 
years, 6 months, and 27 days of active service prior to October 
3, 2000, including foreign service.  The Veteran's decorations, 
medals, badges, citations and campaign ribbons include the Combat 
Action Ribbon, Southwest Asia Service Medal, and the Kuwait 
Liberation Medal.  

In March 2006, the Veteran filed a claim of entitlement to 
service connection for PTSD.       

In June 2006, the Veteran underwent a VA psychiatric examination.  
At that time, the examiner stated that the Veteran had served in 
the Marine Corps and that from September 1990 to April 1991, 
during the first Persian Gulf War, he was stationed in Saudi 
Arabia and the Iraq airport.  In addition, he served in Somalia 
from December 1992 to March 1993.  The Veteran was in the 
infantry and participated in fire fights, including killing some 
of the enemy.  While he was in Somalia, his base was subject to 
constant mortaring and he witnessed the aftermath of soldiers 
being hit by mortars.  The Veteran had flashbacks of those 
events.  He also had nightmares three to four times a month.  The 
Veteran's flashbacks were triggered by many things, including the 
smell of diesel and seeing the flag, weapons, or soldiers.  The 
Veteran had avoidance symptoms; he was fine with military symbols 
but he tried to avoid Middle Eastern people and books and movies 
about war because they agitated him.  The Veteran also had 
arousal symptoms.  He had difficulty sleeping one or two nights a 
week and he generally got three to four hours of sleep at those 
times.  The other nights, he slept for approximately seven to 
eight hours.  The Veteran had problems with irritability at home 
and work.  He further had a startle reaction to loud noises and 
surprises, and it would take him hours to calm down.  The 
Veteran's concentration was impaired at times, as it was 
difficult to absorb reading material or to keep track of events.  
He was hypervigilant in public.  The Veteran had been married and 
divorced once.  He had one daughter who lived with him and he was 
trying to do a good job with her.  He enjoyed some socializing 
but was mostly isolated.  From 2001 to 2002, the Veteran worked 
at Home Depot; however, he got into a conflict with his boss and 
the job ended.  In 2002, after briefly working at FedEx, he was 
employed by a bank where he was supposed to collect on delinquent 
credit card accounts.  The Veteran stayed at the bank from 2002 
to 2005, but quit because the job agitated him.  From 2006 to the 
present, he had been working at the VARO which was going fine.  
The Veteran had a history of alcohol abuse.           

Upon mental status evaluation, the Veteran was dressed in clean 
and comfortable clothing with good hygiene.  He was oriented 
times four and speech came out at a normal rate and rhythm.  
Short term and long term memory were intact.  The Veteran's mood 
was anxious and agitated, and his affect was quite serious.  The 
Veteran's form of thought was linear and goal directed, and the 
content of thought was one of discouragement.  He was not 
suicidal or homicidal, and he was not psychotic.  The diagnosis 
was of the following: (Axis I) PTSD, (Axis IV) stressors included 
socialization and untreated PTSD, and (Axis V) Global Assessment 
of Functioning (GAF) score of 60.  

In the June 2006 VA examination report, the examiner stated that 
the Veteran qualified for a diagnosis of PTSD.  The Veteran 
suffered trauma while in wars in Iraq and Somalia and had 
requisite symptoms of flashbacks, avoidance, and arousal.  The 
Veteran's flashbacks included dreams, intrusive thoughts and 
triggered thoughts.  His avoidance symptoms involved avoidance of 
Middle Eastern people, books and movies about war, and 
conversations about the Marine Corps.  The Veteran also suffered 
from some family and social alienation.  The Veteran's arousal 
symptoms included sleep disturbance, irritability, startle 
reaction, hypervigilance, and poor concentration. The Veteran's 
occupational history was consistent with PTSD in that he had left 
a number of jobs due to conflicts with supervisors.  The Veteran 
was socially isolated and was reluctant to become romantically 
involved due to fears about his marriage failing again.  He was 
easily upset about things and his hyperarousability was enough of 
a problem that he tended to isolate himself to remain calm.  The 
Veteran had a problem with alcohol but had been clean and sober 
since 1995.       

By a September 2006 rating action, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 30 percent 
disability rating under Diagnostic Code 9411, effective from 
March 21, 2006, for the Veteran's service-connected PTSD.   

In July 2007, a Travel Board hearing was conducted.  At that 
time, the Veteran stated that his PTSD symptomatology had 
worsened since his June 2006 VA examination.  He indicated that 
he had problems with large crowds and increasing sleep 
disturbance.  The Veteran noted that two to three times a week, 
he had sleep or social issues.  He reported that he was 
hypervigilant and wanted to be left alone.  According to the 
Veteran, he also had panic attacks and extreme episodes of 
anxiety.  He stated that there were certain triggers that 
aggravated his PTSD, such as the smell of diesel fuel, people 
from Africa, and large crowds.  The Veteran indicated that he had 
anxiety attacks two to four times a week, if not more.  According 
to the Veteran, he sought solitude for relief from his symptoms.  
The Veteran reported that he worked in the supply office at the 
VARO.  He noted that he had one daughter and that he had a good 
relationship with her.         

In a private medical statement, dated on January 26, 2009, Dr. 
D.M. stated that because of the Veteran's PTSD, the Veteran was 
impaired occupationally and socially, and had lost two jobs due 
to his PTSD.  According to Dr. M., the Veteran was unable to 
maintain a relationship with his daughter.  The Veteran wanted to 
return to school to get his Master's Degree but was concerned 
that he would not be able to tolerate the social aspect of a 
classroom setting.  The Veteran had great difficulty in 
maintaining effective relationships, especially with the opposite 
sex.  The Veteran's judgment, ability to focus and thought 
processes were poor.  He struggled with frequent panic attacks, 
mood instability, and depression with suicidal ideation.  In 
addition, the Veteran struggled with obsessional rituals.  He had 
damaged both hands due to striking the interior of his vehicle 
and doors at his house.  Dr. M. reported that according to the 
Veteran, he felt unable to prevent himself from attacking anyone 
that looked like they were from Somalia.  Dr. M. noted that the 
Veteran had turned to alcohol in an attempt to control his 
symptoms but it only made him worse.       

A VA psychiatric examination was conducted in March 2010.  At 
that time, the examiner noted that he had reviewed the Veteran's 
claims file.  At present, the Veteran was working in the 
maintenance department at the VARO.  The Veteran indicated that 
he tried to "keep to [himself]" as much as he could while at 
work.  According to the Veteran, he avoided his colleagues in 
order to avoid conflict.  The Veteran noted that he received an 
"outstanding" evaluation in January 2010 because he did his 
work thoroughly and tried to avoid trouble.  He reported that 
"black people" aggravated his PTSD because he perceived them as 
a threat due to the fact that they reminded him of enemy soldiers 
in Somalia.  According to the Veteran, since his divorce, he had 
a few girlfriends but the relationships did not last.  The 
Veteran thought that perhaps the relationships did not survive 
because of his desire to always stay at home and "be quiet."  
He noted that he had a 21-year old daughter and that they did not 
have much of a relationship but that it was "his fault" because 
of alcohol abuse and anger problems over the years.  Even though 
his daughter lived locally, the Veteran indicated that he only 
saw her approximately four or five times in the last year.  He 
did not have any contact with his siblings or with his father.  
According to the Veteran, he lived with his mother and took care 
of her because she was a cancer survivor.  The Veteran stated 
that he did not have close friends and that he did most things by 
himself.  He noted that he avoided movies, restaurants, and 
crowded places.  The Veteran reported that his grandfather died a 
few years ago and that was one of the few regular social 
interactions that he had and missed.  He indicated that his 
alcohol use had continued to increase over the years and that he 
was currently drinking anywhere from 18 to 24 beers a day.  The 
Veteran stated that he also took eight to 12 over-the-counter 
sleep aids per night to help with his sleeping, along with his 
alcohol.  He reported that at the time of the previous VA 
examination, he was trying to control his alcohol abuse.  
However, he noted that due to the his mother's diagnosis of 
cancer, a Marine buddy reporting that he was being sent back into 
combat, and the death of his grandfather, his alcohol problems 
increased.  The Veteran indicated that he had thoughts of suicide 
when he got discouraged and frustrated but he denied any current 
plans or intent.  According to the Veteran, his daughter was a 
protective factor.      

Upon mental status evaluation, the Veteran presented to the 
interview inappropriately dressed in a sweater, track pants, and 
bedroom slippers.  He had good grooming with very short hair and 
a clean-shaven face.  The Veteran appeared to have good hygiene 
and posture, and made good eye contact.  He appeared overweight 
and fatigued, with red eyes.  The Veteran was quite tense 
throughout the interview and his manner was cooperative but very 
guarded.  The Veteran's speech was normal rate and rhythm but got 
loud at times.  Many of his responses were circumstantial and he 
had to be redirected to answer the questions directly.  He 
appeared to have good social judgment with moderate insight into 
his problems.  He was alert and oriented to self, place, and 
date.  The Veteran had depressed and irritable affect and 
reported depressed, anxious, and angry overall mood.  He endorsed 
suicidal thoughts but denied any plans or intent.  He also 
endorsed violent thoughts when angered but denied any plans or 
intent to harm anyone specifically.  He did not exhibit any 
psychosis and denied auditory or visual hallucinations.  He 
endorsed having memory problems and stated that he had to write 
everything down in his day planner or he forgot to attend events 
or meet obligations.  The examiner stated that the Veteran had 
re-experiencing, avoidance, and persistent arousal symptoms.  In 
this regard, according to the Veteran, he had disturbing memories 
of Somalia on a daily basis.  He also had nightmares of military 
traumas at least one to two times per week.  The Veteran 
experienced intense feelings of anxiety when his military traumas 
were triggered, and he had physiological reactions of his heart 
pounding, sweating, and muscle tension when cued by a trigger.  
He tried to keep himself distracted with work or projects to 
avoid thinking about the trauma.  According to the examiner, the 
Veteran's significant alcohol use was likely another way that he 
avoided dealing with the trauma and was able to relax enough to 
sleep.  The Veteran endorsed feeling emotionally numb and distant 
and cut off from other people, avoiding social contact at work 
and not pursuing any friendships in his free time.  He also 
endorsed frequent irritability and anger that he tried to control 
by avoiding people.  He further endorsed having difficulty 
concentrating and staying focused on tasks.  The Veteran reported 
hypervigilant behavior, such as scanning rooms before going into 
them and always sitting with his back against the wall where he 
could keep his eye on the doors and other people.  According to 
the Veteran, he felt "jumpy" and was easily startled, 
especially when hearing loud noises.  The Veteran stated that 
when he got home from work at the end of the day, he closed every 
blind and locked all of his doors.  He noted that he spent his 
time doing chores around the house, watching television, and 
doing car maintenance.  The examiner also reported that the 
Veteran was given the Beck Depression Inventory II test which 
indicated that he had severe depressive symptoms.  After the 
mental status evaluation, the examiner diagnosed the Veteran with 
the following: (Axis I) PTSD, chronic; alcohol dependence; major 
depressive disorder, recurrent, moderate, (Axis IV) health 
problems; history of military trauma; inadequate social support; 
poor relationship with family, and (Axis V) GAF score of 44.  The 
examiner stated that the Veteran's PTSD symptomatology appeared 
to be worse when compared to his symptomatology at the time of 
his previous VA examination.       

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2009), which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2009).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

As the Veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts found 
- a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant 
evidence since March 21, 2006.  

The Veteran's service-connected PTSD is currently assigned a 30 
percent evaluation in accordance with the criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating 
contemplates PTSD manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.    

In this case, the record reasonably establishes that a "staged" 
rating of 70 percent is warranted from January 26, 2009, to the 
present.  See Fenderson, supra.  Prior to that date, the 
Veteran's disability, due to PTSD, warrants no more than a 30 
percent rating.          

Upon a review of the rating criteria in relation to the evidence, 
the Board finds that the Veteran's disability picture for the 
period of time prior to January 26, 2009, is consistent with the 
criteria for a 30 percent disability evaluation, and that there 
is a preponderance of evidence against the claim for an initial 
rating in excess of 30 percent prior to January 26, 2009.  The 
Board notes that the medical evidence, at most, demonstrates that 
the Veteran's service- connected PTSD resulted in an occasional 
decrease in work efficiency during the period of time prior to 
January 26, 2009, and that a rating in excess of 30 percent for 
the aforementioned period is not warranted.

In this case, the evidence shows that prior to January 26, 2009, 
the Veteran was oriented to person, time, and place.  He had 
sleep impairment and an anxious mood.  The veteran also 
experienced irritability, startle reaction, hypervigilance, and 
poor concentration.  In addition, the Board recognizes that in 
the Veteran's July 2007 Travel Board hearing, he stated that he 
had anxiety attacks two to four times a week, if not more.  
Nevertheless, the evidence prior to January 26, 2009, did not 
demonstrate that his PTSD resulted in such impairment with 
reduced reliability and productivity as to warrant a 50 percent 
rating.  The Veteran did not have a circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, or impairment of short- or long-
term memory to the point that he could only remember highly 
learned material or forgets to complete tasks.  In the June 2006 
VA examination report, the examiner specifically noted that the 
Veteran's short term and long term memory were intact.  The 
Veteran's PTSD did not impair his judgment or abstract thinking, 
or cause difficulty in establishing and maintaining effective 
work and social relationships to the degree contemplated by the 
50 percent rating.  Indeed, it is the criteria for the 30 percent 
rating that specifically refer to disturbances akin to those 
experienced by the Veteran prior to January 26, 2009, such as 
problems with mood, anxiety, sleep impairment, etc., and the 
criteria for the 50 percent rating and the 70 percent rating 
specifically refer to manifestations beyond what the Veteran 
experienced during the aforementioned period of time.

The Board recognizes that in the June 2006 VA examination report, 
the examiner noted that the Veteran was socially isolated.  
However, at the time of the examination, the Veteran had custody 
of his daughter and he was raising her.  In addition, in the July 
2007 Travel Board hearing, he stated that he had a good 
relationship with his daughter.  The Board also recognizes that 
in the June 2006 VA examination report, although the examiner 
noted that the Veteran's occupational history was consistent with 
PTSD in that he had left a number of jobs due to conflicts with 
supervisors, the examiner also reported that since 2006, the 
Veteran had been employed at the VARO and that his job was going 
fine.  

In regard to the Veteran's GAF score during the period of time 
prior to January 26, 2009, the Board notes that at the time of 
the Veteran's June 2006 VA psychiatric examination, his GAF score 
was 60.  As defined in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual (DSM-
IV), a GAF score of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning. 

In light of the above, the Board finds that the Veteran's 
disability picture for the period of time prior to January 26, 
2009, more nearly approximates the criteria for the current 30 
percent disability evaluation, and that there is a preponderance 
of evidence against the claim for a rating in excess of 30 
percent during the aforementioned period of time.  As there is a 
preponderance of evidence against this aspect of the claim, the 
benefit of the doubt doctrine does not apply and the claim for an 
initial rating in excess of 30 percent for PTSD prior to January 
26, 2009, must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It was not until January 26, 2009, that there was more 
substantial evidence of a change in the Veteran's disability 
picture that more closely resembled the criteria for a 70 percent 
rating.  While the Veteran continued to report the same symptoms 
as before, the evidence from that point on indicated that these 
symptoms escalated and severely impaired the Veteran's social and 
occupational functioning.  In addition, the Veteran started to 
have passive suicidal ideations and his relationship with his 
daughter deteriorated.  In the private medical statement from Dr. 
M., dated on January 26, 2009, Dr. M. reported that the Veteran 
had suicidal ideations, in addition to frequent panic attacks, 
mood instability, and depression.  Dr. M. also indicated that the 
Veteran was unable to maintain a relationship with his daughter.  
Moreover, in the March 2010 VA psychiatric examination report, 
the examiner specifically reported that the Veteran's PTSD 
symptomatology had worsened since his last VA examination.  The 
examiner reported that the Veteran had suicidal ideations and 
thought about suicide on a weekly basis.  In addition, the 
Veteran reported feelings of continuous sadness and worthlessness 
and he spent nearly all of his free time at home with the blinds 
drawn and his doors locked.  The examiner also indicated that 
testing showed that the Veteran had severe depressive symptoms.  
In regard to the Veteran's personal appearance and hygiene, 
although the Veteran stated that he showered and dressed for 
work, the examiner noted that the Veteran came to the interview 
wearing a casual outfit including stained track pants and 
corduroy bedroom slippers.  The Veteran also appeared with red 
eyes and was reportedly hung over.  In regard to impaired impulse 
control such as unprovoked irritability with periods of violence, 
the examiner referred to the private medical statement from Dr. 
M., dated on January 26, 2009, in which he noted that the Veteran 
had obsessional rituals and had damaged both hands due to 
striking the interior of his vehicle and doors at his house.  In 
regard to the Veteran's employment, the examiner stated that 
although the Veteran was working, he avoided people at work so 
that he did not have to deal with them.  Instead of talking 
things out with people at work that upset him, the Veteran kept 
quiet but had occasional thoughts of violent retaliation.  The 
Veteran avoided movies, restaurants, and crowded places because 
of hypervigilance and poor coping in those situations where he 
did not have complete control.  With respect to the Veteran's 
inability to establish and maintain affective relationships, the 
examiner reported that the Veteran only saw his daughter who 
lived locally about four to five times a year.  In addition, he 
had no contact with his siblings.    

In regard to the Veteran's GAF score during the period of time 
from January 26, 2009, to the present, the Board notes that at 
the time of the Veteran's March 2010 VA psychiatric examination, 
his GAF score was 44.  As defined in the DSM-IV, a GAF score of 
41 to 50 reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  

In light of the above, the Board finds that from January 26, 
2009, the Veteran experiences deficiencies in most areas, to 
include work, mood, and family relationships as a result of his 
PTSD symptoms.  The Veteran's PTSD symptoms include persistent 
depression and significant disturbances of motivation and mood 
taking the form of flashbacks, anxiety, panic attacks, passive 
suicidal ideations, hypervigilance, anger, unprovoked 
irritability, an exaggerated startle response, social isolation, 
concentration and memory problems, and sleep difficulties, 
including nightmares.  Thus, given the foregoing, the Board 
concludes that the Veteran's PTSD symptomatology from January 26, 
2009, to the present, more nearly approximates the criteria for a 
70 percent rating under the current provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2009).  
Accordingly, an initial rating of 70 percent for PTSD is 
warranted from January 26, 2009 to the present.    

At no time pertinent to this appeal has the Veteran's PTSD been 
shown to warrant a 100 percent rating.  The evidence of record 
does not show that the Veteran experienced delusions or 
hallucinations, was unable to maintain minimal hygiene, 
demonstrated grossly inappropriate behavior, was a persistent 
danger to self or others, or demonstrated any other sort of 
behavior that rendered him totally impaired socially and 
occupationally.  In the March 2010 VA examination report, the 
examiner specifically stated that the Veteran did not exhibit any 
psychosis and denied auditory or visual hallucinations.  In 
addition, although the examiner indicated that the Veteran 
presented to the interview inappropriately dressed, he still had 
good grooming and hygiene.  Moreover, the Board recognizes that 
the Veteran has expressed passive suicidal thoughts.  However, 
the evidence of record does not show a persistent danger of 
hurting himself or others.  In the March 2010 VA examination 
report, the examiner stated that although the Veteran had 
thoughts of suicide when he got discouraged, he nevertheless 
denied any current plans or intent.  According to the Veteran, 
his daughter was a protective factor.  Furthermore, although the 
Veteran endorsed violent thoughts when angered, he also denied 
any plans or intent to harm anyone specifically.  With respect to 
the Veteran's employment, although the Veteran avoided people at 
work, nevertheless, the Board observes that he has still been 
able to maintain employment throughout this appeal.  In the March 
2010 VA examination report, the examiner noted that the Veteran 
had received an "outstanding" evaluation in January 2010 
because he did his work thoroughly.  Moreover, the Board observes 
that although the Veteran is isolated, he does live with his 
mother and takes care of her.  

In sum, the Board concludes that there is a preponderance of 
evidence against a rating in excess of 30 percent for PTSD prior 
to January 26, 2009, but that from that date to the present, his 
PTSD warrants a 70 percent rating but no more than 70 percent.


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the Veteran's PTSD 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, the Board finds that the 
criteria for submission for consideration of an extra-schedular 
rating is not met.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
prior to January 26, 2009, is denied.  



Entitlement to a rating of 70 percent for PTSD, but no more than 
70 percent, from January 26, 2009, is granted, subject to the 
regulations governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


